Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4 through 10 and 12 through 20 (now renumbered Claims 1 – 18) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 10 and 17 are allowable because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the changing of the snapping range of a snap-select function of the cursor in response to the position of the cursor, includes at least one of the following: increasing the snapping range in direct proportion to a distance of the cursor from the camera, as determined from the position of the cursor, increasing the snapping range in direct proportion to a size of the AR object within the AR display, or changing the snapping range in inverse proportion to a size of the cursor.  

Claims 2, 4 through 9, 12 through 16 and 18 through 20 are allowable for being dependent upon independent claims 1, 10 and 17.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622